This case involves a question of fact only. The evidence adduced upon the trial was in sharp conflict, the trial court, therefore, properly refused the general charge in his behalf, which was requested in writing. *Page 323 
The defendant was convicted under the second count of the indictment which charged that he did distill, make or manufacture alcoholic, spirituous, malted or mixed liquors or beverages, contrary to law, etc.
The State's evidence was ample to establish the corpus delicti, and to support the verdict of the jury and sustain the judgment of conviction, from which this appeal was taken.
Pending the trial several exceptions were reserved to the rulings of the court upon the admission of evidence. Upon examination we find that each of the rulings complained of were so clearly free from error no discussion in this connection is deemed necessary.
Affirmed.